                                          Case 3:18-cv-05505-MMC Document 35 Filed 10/23/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                           IN THE UNITED STATES DISTRICT COURT

                                   5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY OLIVER,                                Case No. 18-cv-05505-MMC
                                   8                   Plaintiff,
                                                                                        ORDER GRANTING PLAINTIFF'S
                                   9              v.                                    MOTION TO TRANSFER VENUE
                                  10     LYFT, INC., et al.,                            Re: Dkt. No. 31
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff’s “Motion to Transfer Venue,” filed October 15, 2018,

                                  14   whereby plaintiff seeks to transfer the above-titled action to the United States District

                                  15   Court for either the Northern or Southern District of Georgia. Defendant Lyft Inc. (“Lyft”)

                                  16   has filed a “Statement of Non-Opposition,” by which Lyft consents to a transfer of the

                                  17   action to the Southern District of Georgia, but not to the Northern District of Georgia.

                                  18          Having read and considered the parties’ respective filings, and good cause

                                  19   appearing, the motion is hereby GRANTED, and the above-titled action is hereby

                                  20   TRANSFERRED to the Southern District of Georgia.1

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 23, 2018
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26          1
                                                To the extent Lyft requests such transfer be conditioned on plaintiff’s compliance
                                  27   with a prefiling, vexatious litigant order on file in the Southern District of Georgia, the
                                       Court finds the enforcement of any such order should be determined by the court that
                                  28   issued it.
